Case 1:20-cv-03227-RBK-KMW Document 3 Filed 07/10/20 Page 1 of 4 PageID: 17



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 JOVANE RIOS,                                                     Civil Action No.
                                                               20-3227 (RBK) (KMW)
                Plaintiff,

        v.
                                                                     OPINION
 DAVID A. SNYDER,

                Defendant.


ROBERT B. KUGLER, U.S.D.J.

       Plaintiff is a county inmate and he is proceeding pro se with a civil rights Complaint

pursuant to 42 U.S.C. § 1983. For the reasons stated in this Opinion, the Court will dismiss the

Complaint with prejudice.

                                        I. BACKGROUND

       The Court will construe the factual allegations of the Complaint as true for the purpose of

this Opinion. Plaintiff names only David Snyder, Esq., as a Defendant in this matter. Plaintiff

appears to be facing certain unspecified state charges and Mr. Snyder appears to be Plaintiff’s

Public Defender.

       According to Plaintiff, in August of 2019, a state court denied his motion to suppress, and

Defendant “guaranteed” that he would file an appeal, but ultimately did not file an appeal. (ECF

No. 1, at 5). Plaintiff complained to Defendant, as well as to the Public Defender’s Office and

Office of Attorney Ethics but received no response. It also appears that Plaintiff and Defendant

dispute what the appropriate plea agreement should be in his criminal case.

       In March of 2020, Plaintiff filed the instant Complaint, alleging that the above actions have

violated his Fourteenth Amendment rights. Plaintiff does not appear to seek monetary relief, but

rather “a new attorney . . . who is willing to represent [him] accordingly.” (ECF No. 1, at 6).
Case 1:20-cv-03227-RBK-KMW Document 3 Filed 07/10/20 Page 2 of 4 PageID: 18



                                   II. STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To survive sua sponte screening for failure to state a claim,1 the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).




1
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                  2
Case 1:20-cv-03227-RBK-KMW Document 3 Filed 07/10/20 Page 3 of 4 PageID: 19



                                          III. DISCUSSION

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights under the United States Constitution. To succeed on a § 1983 claim, a plaintiff must allege

two things: first, a violation of a right under the Constitution, and second, that a “person” acting

under color of state law committed the violation. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick

v. Com. of Pa., 36 F.3d 1250, 1255–56 (3d. Cir. 1994).

        Plaintiff’s claims fail as a matter of law because Defendant, as his public defender, was not

acting under color of state law. See, e.g., Sutton v. Gloucester Cty. Prosecutors Office, No. 13-

6182, 2014 WL 2155349, at *3 (D.N.J. May 22, 2014); Lovelace v. Shenkus, No. 11-2916, 2011

WL 2149481, at *3 (D.N.J. May 31, 2011).

        In Polk County v. Dodson, 454 U.S. 312 (1981), the Supreme Court held that a public

defender, although paid and ultimately supervised by the state, does not act under color of state

law when performing the traditional functions of counsel to a criminal defendant. See also Vermont

v. Brillon, 129 S. Ct. 1283, 1291 (2009) (“Unlike a prosecutor or the court, assigned counsel

ordinarily is not considered a state actor.”); Calhoun v. Young, 288 F. App’x 47, 49 (3d Cir. 2008)

(finding that a public defender representing a criminal defendant is not acting under color of state

law).

        Because Plaintiff complains of acts and omissions in regard to Defendant’s traditional

functions as a criminal defense attorney, such as plea bargaining and appealing motions, Defendant

was not acting under color of state law, and the Complaint fails to state a claim under 42 U.S.C. §

1983. See, e.g., Lovelace, 2011 WL 2149481, at *3.




                                                 3
Case 1:20-cv-03227-RBK-KMW Document 3 Filed 07/10/20 Page 4 of 4 PageID: 20



       Additionally, as relief, Plaintiff only seeks the appointment of counsel in his state

proceedings. This Court, however, is “not the proper entity to appoint counsel in [plaintiff’s] state

criminal proceedings.” Avila v. Dominquez, 294 F. App’x 748, 751 (3d Cir. 2008).

                                         IV. CONCLUSION

       For the reasons set forth above, the Court will dismiss the Complaint with prejudice. An

appropriate Order follows.


Dated: July 8, 2020                                           s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                 4
